CONTINUATION SHEET
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over machine English translation of Noboru et al. (JP 2001/294499 2001-10-23) in view of Fujimoto et al. (US 2010/0080956) and Powell et al. (US 2006/0073707).

	The reference, however, fails to disclose the SiC crystal as 4H-SiC wherein the main surface has the claimed off-angle.
	Fujimoto discloses a low resistivity silicon carbide single crystal wafer wherein the offset angle is from 1° to 12°, see abstract and [0019].  The reference further discloses that the polytype of the wafer is not particularly limited, but 4H polytype can be considered best when the single crystal wafer is applied to an electronic device such as a power device [0040].  Additionally, the reference discloses that a good quality SiC epitaxial film is hard to deposit when the offset angle is less than 1° or greater than 12° [0041].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Noboru to be a 4H-polytype single-crystal with an off-angle from 1° to 12° given the 4H-polytype is considered the best when the single-crystal 
Both references fail to disclose the claimed screw dislocation density.
Powell discloses a high quality single crystal wafer of SiC having a screw dislocation density of less than 2000 cm-2, see abstract.  Additionally, the reference discloses that defects such as screw dislocations in a SiC crystal may cause devices grown on the crystal to incorporate the defects [0009].  The reference further discloses the presence of a large of number of screw dislocations can also lead to the presence of other defects, such as micropipes and hexagonal voids [0010].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the wafer of Noboru to have the screw dislocation density of Powell in order to provide for a wafer used as precursors for semiconductor purposes and to seeded sublimation growth of large high-quality silicon carbide single crystals; see Powell [0002] and MPEP 2144.05 I.  The references do not disclose the claimed limitation of the screw dislocation density reducing “a mixture of a different type of polytype than 4H-SiC.”  Examiner notes, however, that the claimed limitation is considered functional language that describes how the article functions in its final state, rather than by the structure of the article. Given the disclosed SiC wafer renders 
Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot in view of a new combination of prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAURA A AUER/Primary Examiner, Art Unit 1783